Allow me, Mr. President, to congratulate you on your
election to such a responsible post. I am certain that you
will be able to guide our debates with your well-known
efficiency.
These are years of change and transformation. In an
amazingly short period of time we have moved from a
bipolar world marked by strategic confrontation which
seemed insurmountable to a world in which the hope of
an international order of peace and harmony coexists with
some uncertainties. There are still serious conflicts that
require our full attention and that of the United Nations -
the main institution the international community has for
the solution of such conflicts.
The international landscape is full of contrasts: there
are encouraging signs of convergence alongside other
signs that seem to point to the persistence of
authoritarianism and extremism, which inevitably lead to
violence. Torn as it is between hope and uncertainty, the
world must face the challenge of finding the right
answers. But we must keep in mind and never lose sight
of the fact that we cannot aspire to a world at peace if we
fail to establish a just international society. There can be
no peace without justice and there can be no justice
without the full assurance of freedom and human rights.
There can be no peace or justice if there is
discrimination. There can be no peace or justice where
there is hunger. There can be no peace or justice where
there are regimes that repress individual freedom. And
there can be no peace or justice when terrorism continues
to be protected by political, cultural and economic
sponsors.
11


But, as I said at the outset, there are also some facets
of reality that encourage us. One of the high notes of the
past year was the successful conclusion of the institutional
transition of the Republic of South Africa, magnificently
embodied in the figures of President Mandela and the
enlightened opposition leaders. The national unity
agreements which made it possible for South Africa to be
successfully integrated into the family of democratic nations
demonstrate once again that the endeavour of nation-
building must always be based on dialogue and
understanding between major political forces.
We have also witnessed with satisfaction and hope the
continuation and the strengthening of the peace agreements
between Israel and the Palestine Liberation Organization.
In Gaza and Jericho, after more than 30 years, the
Palestinian people is once again determining its own future
in its own land.
The original agreements have been strengthened by
those recently signed by Israel and Jordan, which
unequivocally represent the definitive acceptance of the
State of Israel by the whole of the international community.
We hope that such a promising start will soon lead to
similar agreements with other, indispensable actors in the
region.
As at all great moments in history, the solution to the
violence and despair that lasted for so many years has not
been a matter of chance. Involved here have been men,
great statesmen, true leaders, who - without setting aside
their own legitimate grievances - have decided courageously
to do away with rancour and recrimination. These Israeli
and Palestinian leaders have pointed the way to
reconciliation founded on peace.
But not all is brightness. The shadows of the Balkan
tragedy linger, despite the tremendous efforts being made
by the United Nations and regional groups to find a just
and satisfactory peace. Argentina has contributed to this
quest for solutions to the best of its ability, through the
United Nations Protection Force. Since 1992 more than
4,000 Argentine soldiers have been dispatched to contribute,
sometimes even with their lives, to fulfilling the resolutions
of the Organization.
In Africa, Rwanda has demanded the attention and
gripped the hearts of all men and women of goodwill.
Argentina has contributed by sending foodstuffs and
medical supplies, and doctors and nurses from our country
have joined in the efforts of thousands of international
volunteers who, amid scenes of horror and destitution,
remind us of the inner nobility of every human being.
In Latin America, our region, to which we attach the
greatest importance, the process of consolidating
democracy has continued. Significant steps have been
taken in terms of the non-proliferation of weapons of
mass destruction, and it is now possible, as in few regions
of the world, to point to high levels of growth in an
atmosphere of increasing economic stability. Our region,
with its renewed democratic outlook, its respect for
human rights, for peace and progressive but resolute
integration, has in a few years become the centre of
attraction for international investment. In this framework
of increasing freedom that the region now demonstrates,
I should like particularly to hail the historic process of
elections in El Salvador, which has put behind it a long
period of confrontation.
With respect to the situation in Cuba, my
Government would once again voice its conviction as to
the need for democratization on a pluralistic basis as the
only way to prevent the worsening of the crisis that exists
there and to permit the country to be reintegrated fully
into the Latin American community.
In Haiti, the overall solution lies in compliance with
Security Council resolution 940 (1994), which, within the
system of collective security provided for in the Charter,
authorizes multilateral action, a mechanism that is
essentially different in nature from unilateral intervention,
which we reject.
I wish to take this opportunity to express thanks for
the work done by Mr. Dante Caputo, the former Foreign
Minister of my country, who, after completing important
and intelligent work during his term as Representative of
the Secretary-General for the question of Haiti, decided
just a few days ago to resign that position.
I believe in this regard that it is important to refer to
one of the most disquieting challenges that threaten
democracy: corruption. This phenomenon progressively
erodes credibility and public trust in institutions and their
leaders. The Argentine Government is committed to a
relentless struggle against corruption, placing particular
emphasis on eliminating excessive State control and a
lack of transparency in State administration, a fertile
ground for corruption.
The problems that make up the international agenda
must, in Argentina’s view, be solved by strengthening the
12


United Nations. We have constantly and firmly supported
the work of the Security Council, which is at last on the
way to regaining the role assigned to it by the Charter. The
participation of Argentina in nine peace-keeping
operations - the highest number for any Latin American
country - in the form of troops, military observers and
civilian police, is a concrete contribution that bears out the
convictions that I have spoken of today.
I wish to emphasize that in its participation in peace-
keeping operations, the Argentine Republic is accompanied
by 72 countries. I wish to pay tribute to them as well for
assisting in achieving peace and justice in many, very
diverse, regions of the world.
We have also responded to the Secretary-General’s
proposal that a system of stand-by forces be set up, and our
response takes the form of a pledge of specialized
personnel, transport and 1,500 troops.
Another aspect of far-reaching importance in terms of
the evolution of the United Nations itself is the question of
equitable representation on the Security Council and an
increase in the number of its members. Argentina attaches
great importance to this issue and takes the view that the
number of members on the Council has always
corresponded to the geopolitical situation prevailing at a
specific time and that efforts at reform should thus be
designed to adapt the number to the current geopolitical
situation.
Combating the proliferation of weapons of mass
destruction is one of the indisputable pillars of international
peace and security.
With this in mind, Argentina has ratified the Treaty of
Tlatelolco, while currently our Parliament is considering
accession to the Treaty on the Non-Proliferation of Nuclear
Weapons, which should be extended for the sake of global
security and stability.
With respect to chemical weapons, we are taking the
necessary steps to set up a national authority, and we hope
to see international verification measures strengthened.
At the same time, we firmly support the conclusion of
the comprehensive test-ban treaty.
In the past year, Argentina joined the systems
controlling exports of high technology and equipment with
possible military uses, enabling us to benefit from the
transfer of technology.
We are concerned at the persistence of the
sovereignty dispute over the Malvinas, South Georgia and
South Sandwich Islands and the surrounding maritime
areas.
Although we have a satisfactory relationship with the
United Kingdom on other bilateral questions, we cannot
help but once again reaffirm before this world forum, as
we do each year, our sovereign rights over those
territories.
Our claim this year has taken on special significance,
since the Argentine people, through their representatives
in the National Congress, reformed the supreme law of
the country little more than a month ago, giving
constitutional status to the question of the Malvinas
Islands by including, in the new text of the constitution,
a transitional clause which reaffirms our rights and states
that in recovering those rights respect for international
law and the way of life of the population of the Islands
shall be paramount.
Thus the entire spectrum of Argentine political
opinion has given solemn embodiment to a claim which
is more than ever central and permanent to our foreign
policy.
For this reason, and despite the fact that our two
Governments have collaborated on certain aspects of the
management of the living resources of the South Atlantic,
we cannot but deplore the further recourse by the United
Kingdom to unilateral jurisdictional measures in the area;
these undermine the possibility of broadening existing
agreements and of arriving at others. We trust that the
United Kingdom shares with us the conviction that there
is no real alternative to cooperation in the South Atlantic.
With respect to fisheries, we have arrived at
provisional agreements allowing for the rational
exploitation of these resources and preventing predatory
fishing. But repeated recourse to unilateral measures such
as I have described jeopardizes the possibility of adding
to or indeed maintaining these understandings.
As far as oil is concerned, Argentina has once again
put forward specific proposals for cooperation. Our
initiatives on this matter are based on the recognized
principle of international law prohibiting the unilateral
exploitation of non-renewable resources, a dispute which
has been acknowledged by the General Assembly.
13


As to the inhabitants of the islands, I wish to reaffirm
before this Assembly our full readiness to establish direct
and responsive links with them. It is clear to us that the
problem of the Falkland Islands has an inevitable human
dimension which is bound up with the way of life and the
needs of the islanders.
Argentina is ready to preserve the way of life and the
particular characteristics, and in this context we are
prepared to study all matters, from communications to the
legal and financial systems, in order to find logical
solutions acceptable to all.
Dialogue with the islanders is an inseparable part of a
rational, civilized solution to this problem. Once again,
logic and reason are pointing inexorably towards
cooperation and dialogue.
The economic and social agenda is an indication of
just how positive an event was the conclusion of the
Uruguay Round of the General Agreement on Tariffs and
Trade (GATT); it will make it possible to more effectively
tackle problems of unemployment and the distribution of
wealth.
Argentina’s policy aims at securing the consensus of
the countries of the Americas in order that we may declare
the continent a zone free of subsidies and unfair practices
with respect to agricultural products. The agreement on
agriculture marks an important advancement, and Argentina
thinks it is appropriate to take a further step by helping to
eliminate distortions in international trade.
Argentina’s concern for social problems is well
known. Through measures to establish stability, to combat
inflation and to ensure economic growth, we have taken an
important step forward in our struggle against poverty.
Turning to external matters, we have proposed the
establishment of a volunteer corps to combat hunger and
poverty, coordinating efforts under way in this field.
President Clinton kindly referred to our initiative yesterday,
and we particularly value his support.
The issues related to the relationship between
population and development, which a few weeks ago were
absorbing world attention in Cairo, cannot be left out of
this analysis. We believe in promoting fundamental values,
such as the advancement of women, human rights, and
sustainable economic development, but with respect to
population policies we maintain that human life exists from
the moment of conception until natural death, condemning
any practice undermining this.
Population policies should not aim to smother life,
but to ensure the greatest access of all individuals to the
benefits of development and the fair distribution of
wealth.
There are two scourges besetting the world at the
end of the twentieth century: drug trafficking and
terrorism. Both of these call for concerted action on the
part of the international community, for they are not
national but world-wide scourges.
With respect to terrorism, I can speak with the
twofold weight of conviction and pain - with conviction,
because of our repudiation of terrorism as a means of
political or religious expression, and with pain, because of
the hundreds of Argentines who died as a result of the
attack that destroyed a building belonging to the Jewish
community in Buenos Aires in July. We are grateful for
the solidarity extended to us and for the Security
Council’s condemnation. We believe that concerted
action is needed to tackle terrorism - terrorism which has
erupted in New York, London and Panama as well as in
Buenos Aires. It is vital for the United Nations to play
a more active, leadership role, coordinating a global
endeavour to effectively combat this scourge.
We reiterate here our suggestion that the United
Nations should be provided with a unit devoted to the
question of international terrorism.
United Nations action must enjoy the resolute
support of all. It is iniquitous and unacceptable that there
are Governments that encourage terrorism. Sovereignty
must not be used as a shield for abetting terrorist
organizations while the world looks on helplessly. If we
Heads of State all worked in concert, we could put an end
to this veritable scourge afflicting us all.
The United Nations should also study multilateral
mechanisms that, while respecting the immunities and
privileges enshrined in the Vienna Convention, would
prevent and punish the abuse of those immunities and
privileges to support the actions of international terrorists.
We cannot rule out the possibility that such immunities
and privileges were abused in the attacks in Buenos
Aires.
In closing, I wish to address the need to strengthen
the United Nations, in particular with respect to its
14


responsibilities in the area of international peace and
security. This involves first resolving its pressing financial
difficulties.
The United Nations must also continue to study the
possibility of changing the current structure of the Security
Council. In the view of the Argentine Republic, any
increase in the number of members should be prudent and
moderate, so that the Council is guaranteed maximum
possible operating efficiency. In addition, any expansion
should avoid the creation of unjustifiable imbalances in the
representation of the various regions of the world. The
Argentine Republic believes that the principle of the
sovereign equality of Member States must always be
respected. Furthermore, none of the provisions of Article
23 of the Charter should be disregarded. For all these
reasons, it would seem preferable to think in terms of a
limited increase in the number of non-permanent members
and, as far as possible, the elimination of restrictions on
their re-election.
We find ourselves on the eve of the fiftieth
anniversary of the Organization. Let us make the best use
of the system of collective security and the mechanisms of
economic and social cooperation provided by the Charter.
I have no doubt that by doing so we shall have a much
better world in the next 50 years, one worth living in for
our children and our children’s children.
